

DEED OF PLEDGE OF REGISTERED SHARES
 
On the fifth day of July two thousand thirteen appeared before me, Dr Thomas
Pieter van Duuren, civil law notary (notaris) in Amsterdam, The Netherlands:
 
Mr Albert Willem Lok, in this matter with residence at the offices of Clifford
Chance LLP, Droogbak 1a, 1013 GE Amsterdam, The Netherlands, born in Zaanstad,
The Netherlands, on the fifteenth day of December nineteen hundred eighty-one,
in this respect acting as attorney-in-fact, duly authorised in writing, of:
 
1.
FRONTIER EXPLORATION COMPANY, a company incorporated and existing  under the
laws of the State of Utah, United States of America, having its registered
office at 3006 Highland Drive, Suite 206, Salt Lake City, Utah 84106, United
States of America and registered with the Secretary of State in Utah, United
States of America under number 1023353-0142; and

 
FX DRILLING COMPANY, INC., a company incorporated and existing under the laws of
the State of Nevada, United States of America, having its registered office at
311 South Division Street, Carson City, Nevada 89703, United States of America
and registered with the Secretary of State in Nevada, United States of America
under number C4629-1994, jointly acting in their capacity of general partners
(beherende vennoten) of:
 
FX ENERGY NETHERLANDS PARTNERSHIP C.V., a limited partnership (commanditaire
vennootschap), organised under The laws of the Netherlands, having its
registered office at Herikerbergwerg 238, Luna ArenA, 1101 CM
Amsterdam-Zuidoost, The Netherlands and registered with the Dutch Commercial
Register (Handelsregister) under number 33298513 (Frontier Exploration Company
and FX Drilling Company Inc. jointly in the abovementioned capacity, the
“Pledgor”);
 
2.
BNP PARIBAS (SUISSE) SA, a public limited company (Société Anonyme) incorporated
under the laws of  Switzerland and having its registered office at 2 place de
Hollande CH-1211 Geneva 11, Switzerland,  and registered under number
CH-270-3000542-1, except as expressly provided herein acting in its capacity of
Security Trustee (all as defined below) (the “Pledgee”); and

 
3.
FX ENERGY NETHERLANDS B.V., a private company with limited liability (besloten
vennootschap met beperkte aansprakelijkheid) incorporated under the laws of The
Netherlands, having its seat (statutaire zetel) in Utrecht, The Netherlands,
having its registered office at Herikerbergwerg 238, Luna ArenA, 1101 CM
Amsterdam-Zuidoost, The Netherlands, and registered with the Dutch Commercial
Register (Handelsregister) under number 30132757 (the “Company”).

 


AMSDAM-1-908397-v4
- 1 -
70-40539524



 
 

--------------------------------------------------------------------------------

 
The authorisation of the person appearing is derived from three (3) written
powers of attorney, which will be attached to this deed (Annex 1).
 
The person appearing declared that:
 
IT IS HEREBY AGREED AS FOLLOWS:
 
1.
DEFINITIONS AND INTERPRETATION

 
1.1
Definitions

 
 
1.1.1
Unless a contrary indication appears, capitalised terms not defined in this Deed
(as defined below) shall have the same meaning given to such terms in the
Facility Agreement (as defined below).

 
 
1.1.2
In addition the following terms shall have the following meaning:

 
“Articles of Association” means the articles of association (statuten) of the
Company as they currently stand and/or, as the case may be, as they may be
amended from time to time.
 
“Deed” means this deed of pledge.
 
“Dividends” means cash dividends, distribution of reserves, repayments of
capital and all other distributions and payments in any form which at any time
during the existence of the right of pledge created hereby, become payable in
respect of any one of the Shares.
 
“Enforcement Event” means any Event of Default which is continuing and unwaived
and which also constitutes a default (verzuim) in the payment of any amount due
under the Secured Obligations.
 
“Facility Agreement” means the up to hundred million dollar (USD 100,000,000)
Senior Reserve Base Lending Facility Agreement dated the third day of July two
thousand thirteen between FX Energy Poland sp. z o.o as Borrower and (amongst
others) the Pledgee as Lender.
 
“Finance Documents” has the meaning given thereto in the Facility Agreement.
 
“Finance Parties” has the meaning given thereto in the Facility Agreement.
 
“Future Shares” means all shares in the capital of the Company acquired by the
Pledgor after the execution (het verlijden) of this Deed.
 
“Intercreditor Deed” means the intercreditor deed, dated the third day of July
two thousand thirteen and made between, among others, FX Energy Poland sp. Z
o.o. as Borrower and (among others) the Pledgee as Agent.
 
“Meeting Rights” means the right to, in person or by a proxy authorised in
writing, attend and address the general meeting.
 
“Obligor” has the meaning given thereto in the Facility Agreement.
 
“Original Deed of Pledge” means a notarial deed of pledge between the Pledgor as
the pledgor, the Royal Bank of Scotland Plc as the pledgee and the Company as
the company in the capital of which shares were being pledged, executed before
Dr T.P. van Duuren, civil law notary (notaris) in Amsterdam, The Netherlands, on
the sixth day of August two thousand ten.
 


AMSDAM-1-908397-v4
- 2 -
70-40539524



 
 

--------------------------------------------------------------------------------

 
 
“Original Pledge” means a first ranking right of pledge created over the Shares
(as defined in the Original Deed of Pledge) by means of the Original Deed of
Pledge.
 
“Parallel Debt” has the meaning given thereto in sub-clause 14.2 (Parallel Debt
(Covenant to pay the Security Trustee)) of the Intercreditor Deed.
 
“Present Shares” means all of the shares issued and paid-up in the capital of
the Company and registered in the name of the Pledgor, being thirty-five (35)
registered ordinary shares, numbered 1 up to and including 35, with a par value
(nominale waarde) of one thousand Dutch guilders (NLG 1,000.00) each.
 
“Principal Obligations” means all present and future obligations owed by any
Obligor to any of the Finance Parties under or in connection with the Finance
Documents, other than the obligations pursuant to the Parallel Debt.
 
“Related Rights” means the Dividends, all present and future rights of the
Pledgor to acquire shares in the capital of the Company and all other present
and future rights arising out of or in connection with the Shares, other than
the Voting Rights.
 
“Secured Obligations” means all present and future obligations owed by the
Obligors to the Pledgee pursuant to the Parallel Debt and all Principal
Obligations that are secured obligations pursuant to paragraph 3.1.3.
 
“Security Assets” means the Shares and the Related Rights.
 
“Shares” means the Present Shares and the Future Shares.
 
“Voting Rights” means the voting rights existing at the time of the execution of
this Deed in respect of any of the Shares as well as the voting rights allocated
to any of the Shares after execution of this Deed, including the voting rights
attached to Shares without voting rights as referred to in article 2:228
paragraph 5 of the Dutch Civil Code.
 
1.2
Interpretation

 
Subject to any contrary indication, any reference in this Deed to a “Clause”,
“Sub-clause” or “paragraph” shall be interpreted as a reference to a clause,
sub-clause or paragraph hereof.
 
1.3
Continuing security

 
Any reference made in this Deed to any Finance Document or to any agreement or
document (under whatever name), where applicable, shall be deemed to be a
reference to:
 


AMSDAM-1-908397-v4
- 3 -
70-40539524



 
 

--------------------------------------------------------------------------------

 
 
 
(a)
such Finance Document or such other agreement or document as the same may have
been, or at any time may be, extended, prolonged, amended, restated,
supplemented, renewed or novated, as persons may accede thereto as a party or
withdraw therefrom as a party in part or in whole or be released thereunder in
part or in whole, and/or as facilities and/or financial services are or at any
time may be granted, extended, prolonged, increased, reduced, cancelled,
withdrawn, amended, restated, supplemented, renewed or novated thereunder
including, without limitation,

 
 
(i)
any increase or reduction in any amount available thereunder or any alteration
of or addition to the purpose for which any such amount, or increased or reduced
amount may be used,

 
 
(ii)
any facility provided in substitution of, or in addition to, the facilities
originally made available thereunder,

 
 
(iii)
any rescheduling of the indebtedness incurred thereunder whether in isolation or
in connection with any of the foregoing, and

 
 
(iv)
any combination of the foregoing, and/or

 
 
(b)
any document designated as a Finance Document by the Agent and the Borrower.

 
2.
UNDERTAKING TO PLEDGE AND PARALLEL DEBT

 
2.1
Undertaking to pledge

 
The Pledgor has agreed, or, as the case may be, hereby agrees with the Pledgee
that the Pledgor shall grant to the Pledgee a right of pledge over the Security
Assets, ranking second to the Original Pledge only, as security for the payment
of the Secured Obligations. 
 
2.2
Parallel Debt

 
Pursuant to the Parallel Debt the Pledgee has its own claim in respect of the
payment obligations of the Obligors to the Finance Parties. In connection with
the creation of the rights of pledge pursuant hereto the Pledgor and the Pledgee
acknowledge that with respect to this claim the Pledgee acts in its own name and
not as representative (vertegenwoordiger) of the Finance Parties or any of them
and consequently the Pledgee is the sole pledgee under this Deed.
 
3.
PLEDGE

 
3.1
Pledge of Security Assets

 
 
3.1.1
To secure the payment of the Secured Obligations the Pledgor hereby grants to
the Pledgee a right of pledge over the Present Shares and the Related Rights
pertaining thereto, ranking second to the Original Pledge only, and grants in
advance (bij voorbaat) to the Pledgee a right of pledge over the Future Shares
and the Related Rights pertaining thereto, ranking second to the Original Pledge
only, which rights of pledge are hereby accepted by the Pledgee.

 


AMSDAM-1-908397-v4
- 4 -
70-40539524



 
 

--------------------------------------------------------------------------------

 
 
 
 
3.1.2
To the extent the pledge in advance referred to in paragraph 3.1.1 is not
effective under Dutch law the Pledgor will forthwith grant a supplemental right
of pledge by executing, before a Dutch civil law notary, a deed of pledge
substantially in the form of this Deed or such other form as the Pledgee may
reasonably require in order to perfect the pledge over such Future Shares and
the Related Rights pertaining thereto.

 
 
3.1.3
If and to the extent that at the time of creation of this right of pledge, or at
any time hereafter, a Principal Obligation owed to the Pledgee cannot be validly
secured through the Parallel Debt, such Principal Obligation itself shall be a
Secured Obligation.

 
3.2
Registration

 
The Pledgee is entitled to present this Deed and any other document pursuant
hereto for registration to any office, registrar or governmental body in any
jurisdiction (including, without limitation and for the avoidance of doubt, The
Netherlands) the Pledgee deems necessary or useful to protect its interests.
 
3.3
Related Rights

 
 
3.3.1
Save for the Original Pledge and the Original Deed of Pledge, only the Pledgee
is entitled to receive and exercise the Related Rights pledged pursuant hereto.
The Pledgee hereby authorises the Pledgor (as envisaged by article 3:246
paragraph 4 of the Dutch Civil Code) to receive Dividends paid in cash.

 
 
3.3.2
The Pledgee is entitled to revoke this authorisation upon the occurrence of an
Event of Default, and the authorisation shall automatically cease to exist upon
the occurrence of an Enforcement Event.

 
3.4
Voting Rights

 
 
3.4.1
In accordance with article 2:198 paragraph 3 of the Dutch Civil Code, in
conjunction with the relevant provisions of the Articles of Association, the
Pledgor acting in its capacity of sole shareholder, and constituting the general
meeting of the Company, has resolved on the twenty-seventh day of June two
thousand thirteen to approve the conditional transfer to the Pledgee of the
Voting Rights and other rights and powers attached to the Shares by means of a
written resolution adopted outside a meeting in accordance with article 2:238 of
the Dutch Civil Code. A photocopy of this resolution will be attached to this
Deed (Annex 2).

 
 
3.4.2
The Voting Rights are hereby transferred to the Pledgee subject to the
cumulative conditions precedent (opschortende voorwaarden) of:

 


AMSDAM-1-908397-v4
- 5 -
70-40539524



 
 

--------------------------------------------------------------------------------

 
 
 
(a)
occurrence of an Event of Default;

 
 
(b)
the release of the Original Pledge; and

 
 
(c)
notice by the Pledgee to the Company that it, the Pledgee, will exercise the
Voting Rights.

 
The Pledgee agrees to send to the Pledgor, for information purposes only, a copy
of any notice to the Company as referred to in this paragraph 3.4.2 sub (c)
above.
 
 
3.4.3
Prior to receipt by the Company of a notice as referred to in paragraph 3.4.2
sub (c):

 
 
(a)
the Pledgor shall have the right to exercise the Voting Rights; and

 
 
(b)
the Pledgee shall not have the rights attributed by law to the holders of
depository receipts to which Meeting Rights are allocated.

 
 
3.4.4
Forthwith upon receipt by the Company of a notice as referred to in
paragraph 3.4.2 sub (c) the Pledgor shall no longer be entitled to exercise the
Voting Rights.

 
4.
REPRESENTATIONS, WARRANTIES AND COVENANTS

 
4.1
Representations and warranties

 
 
4.1.1
The Pledgor hereby represents and warrants to the Pledgee that the following is
true and correct on the date hereof and on each date on which Security Assets
are acquired by the Pledgor:

 
 
(a)
save for the Original Pledge and the Original Deed of Pledge, the Pledgor is
entitled to pledge the Security Assets as envisaged hereby;

 
 
(b)
the right of pledge created hereby over the Security Assets is a second ranking
right of pledge (pandrecht tweede in rang), save for the Original Pledge, the
Security Assets have not been encumbered with limited rights (beperkte rechten)
or otherwise and no attachment (beslag) on the Security Assets has been made;

\
 
(c)
save for the Original Pledge and the Original Deed of Pledge, the Security
Assets have not been transferred, encumbered or attached in advance, nor has the
Pledgor agreed to such a transfer or encumbrance in advance;

 
 
(d)
no depository receipts have been issued with respect to the Present Shares; and

 
 
(e)
no share certificates (aandeelbewijzen) have been issued with respect to the
Present Shares.

 
 
4.1.2
Furthermore, the Pledgor hereby represents and warrants to the Pledgee that the
following is true and correct on the date hereof:

 


AMSDAM-1-908397-v4
- 6 -
70-40539524



 
 

--------------------------------------------------------------------------------

 
 
 
 
(a)
the Present Shares have been validly issued and fully paid and constitute one
hundred percent (100%) of the share capital of the Company;

 
 
(b)
it has acquired the Present Shares by means of a notarial deed of transfer of
shares in the capital of the Company, executed before D.F.M.M. Zaman, civil law
notary (notaris) in Rotterdam, The Netherlands, on the sixth day of January
nineteen hundred ninety-eight.

 
4.2
Covenants

 
The Pledgor hereby covenants that it will:
 
 
(a)
other than as explicitly permitted under the terms of the other Finance
Documents, not release, settle or subordinate any Related Rights without the
Pledgee’s prior written consent;

 
 
(b)
at its own expense execute all such documents, exercise any right, power or
discretion exercisable, and perform and do all such acts and things as the
Pledgee may request for creating, perfecting, protecting and/or enforcing the
rights of pledge envisaged hereby;

 
 
(c)
save for the Original Pledge and the Original Deed of Pledge, not pledge,
otherwise encumber or transfer any Security Assets, whether or not in advance,
or permit to subsist any kind of encumbrance other than as envisaged hereby or
as explicitly permitted under the terms of the other Finance Documents, or
perform any act that may harm the rights of the Pledgee, or permit to subsist
any kind of attachment or other encumbrance over the Security Assets;

 
 
(d)
immediately inform the Pledgee of any event or circumstance which may be of
importance to the Pledgee for the preservation or exercise of the Pledgee’s
rights pursuant hereto and provide the Pledgee, upon its first written request,
with any other information in relation to the Security Assets or the pledge
thereof as the Pledgee may request from time to time;

 
 
(e)
immediately inform in writing persons such as a liquidator (curator) in
bankruptcy (faillissement), an administrator (bewindvoerder) in a suspension of
payment (surseance van betaling) or preliminary suspension of payment
(voorlopige surseance van betaling) or a person making an attachment
(beslaglegger), of the existence of the rights of the Pledgee pursuant hereto;

 
 
(f)
procure that the Company shall not issue any shares in its capital or rights to
acquire the same, except to the extent explicitly permitted under the terms of
the other Finance Documents;

 
 
(g)
not allocate (toekennen) depository receipts, to which Meeting Rights are
allocated, or the rights to acquire the same, except to the extent explicitly
permitted under the terms of the other Finance Document; and

 


AMSDAM-1-908397-v4
- 7 -
70-40539524



 
 

--------------------------------------------------------------------------------

 
 
 
 
(h)
except as explicitly permitted under the terms of the other Finance Documents,
not vote on any of the Shares without the consent of the Pledgee in favour of a
proposal to (i) amend the Articles of Association, (ii) dissolve the Company,
(iii) apply for the bankruptcy (faillissement) or a suspension of payments
(surseance van betaling) or preliminary suspension of payments (voorlopige
surseance van betaling) of the Company, (iv) convert (omzetten), merge (fuseren)
or demerge (splitsen) the Company, (v) distribute Related Rights or (vi) convert
any of the Shares.

 
5.
ENFORCEMENT

 
5.1
Default

 
Any failure to satisfy the Secured Obligations when due shall constitute a
default (verzuim) in the performance of the Secured Obligations, without any
reminder letter (sommatie) or notice of default (ingebrekestelling) being
required.
 
5.2
Enforcement

 
Upon the occurrence of an Enforcement Event, the Pledgee may enforce its rights
of pledge and take recourse against the proceeds of enforcement.
 
5.3
No right to deviating manner of enforcement

 
The Pledgor shall not be entitled to request the court to determine that the
Security Assets pledged pursuant hereto shall be sold in a manner deviating from
the provisions of article 3:250 of the Dutch Civil Code.
 
5.4
No notice of intention to sell

 
The Pledgee shall not be obliged to give notice to the Pledgor of any intention
to sell the pledged Security Assets (as provided in article 3:249 of the Dutch
Civil Code) or, if applicable, of the fact that it has sold the same Security
Assets (as provided in article 3:252 of the Dutch Civil Code).
 
5.5
Application of proceeds

 
All monies received or realised by the Pledgee in connection with the Security
Assets shall be applied by the Pledgee in accordance with the relevant
provisions of the  Finance Documents, subject to the mandatory provisions of
Dutch law on enforcement (uitwinning).
 
6.
MISCELLANEOUS PROVISIONS

 
6.1
Waivers

 
 
6.1.1
To the fullest extent allowed by applicable law, the Pledgor irrevocably and
unconditionally waives (doet afstand van) any right it may have of first
requiring the Pledgee to proceed against or claim payment from any other person
or enforce any guarantee or security granted by any other person before
exercising its rights pursuant hereto.

 


AMSDAM-1-908397-v4
- 8 -
70-40539524



 
 

--------------------------------------------------------------------------------

 
 
 
 
6.1.2
The Pledgor hereby irrevocably and unconditionally waives (doet afstand van) any
rights it has under or pursuant to any Dutch law provisions for the protection
of grantors of security for the debts of third parties, including, to the extent
relevant, any rights it may have pursuant to articles 3:233, 3:234 and 6:139 of
the Dutch Civil Code.

 
 
6.1.3
The Pledgor hereby irrevocably and unconditionally waives (doet afstand van), to
the extent necessary in advance, any and all rights of recourse (regres) or
subrogation (subrogatie) vis-à-vis any Obligor to which the Pledgor is or may
become entitled as a result of any enforcement action in respect of the right of
pledge granted under or in connection with this Deed and (to the extent such
waiver is not enforceable in whole or in part) any rights of recourse or
subrogation to which the Pledgor is or may become entitled under or pursuant to
enforcement of the right of pledge created under or pursuant to this Deed are
hereby pledged to the Pledgee by way of an undisclosed pledge governed by the
terms of this Deed, which waiver and pledge are hereby accepted by the Pledgee.

 
6.2
Evidence of indebtedness

 
An excerpt from the Pledgee’s records shall serve as conclusive evidence
(dwingend bewijs) of the existence and the amounts of the Secured Obligations,
subject to proof to the contrary.
 
6.3
Unenforceability

 
The Pledgor and the Pledgee hereby agree that they will negotiate in good faith
to replace any provision hereof that may be held unenforceable with a provision
that is enforceable and which is as similar as possible in substance to the
unenforceable provision.
 
6.4
Power of attorney

 
The Pledgor hereby grants, subject to the condition precedent (opschortende
voorwaarde) of:
 
 
(a)
the occurrence of an Enforcement Event, or

 
 
(b)
any failure by the Pledgor to perform of any of its obligations under this Deed,

 
and notwithstanding the rights of the pledgee under the Original Deed of Pledge,
an irrevocable power of attorney to the Pledgee to act in its name and on its
behalf, authorising the Pledgee to execute all such documents and to perform and
do all such acts and things as the Pledgee may deem necessary or useful in order
to have the full benefit of the rights granted or to be granted to the Pledgee
pursuant hereto, including (i) the exercise of any ancillary rights
(nevenrechten) as well as any other rights it has in relation to the Security
Assets including, without limitation and for the avoidance of doubt, the
exercise of any voting rights relating to rights and claims vis-à-vis any
Obligor to which the Pledgor may be subrogated in connection with this Deed or
any other Finance Document and (ii) the performance of any obligations of the
Pledgor hereunder, which authorisation permits the Pledgee to act or also act as
the Pledgor’s counterparty within the meaning of article 3:68 of the Dutch Civil
Code.
 


AMSDAM-1-908397-v4
- 9 -
70-40539524



 
 

--------------------------------------------------------------------------------

 
 
6.5
Costs

 
With respect to costs and expenses, clause 18 (Costs and Expenses) of the
Facility Agreement shall apply and the provisions thereof are incorporated
herein by reference.
 
7.
TRANSFER

 
7.1
Power to transfer

 
The Pledgee is entitled to transfer all or part of its rights and/or obligations
pursuant hereto to any transferee and the Pledgor hereby in advance gives its
irrevocable consent to, and hereby in advance irrevocably co-operates with, any
such transfer (within the meaning of articles 6:156 and 6:159 of the Dutch Civil
Code).
 
7.2
Transfer of information

 
The Pledgee is entitled to impart any information concerning the Pledgor and/or
the Security Assets to any transferee or proposed transferee.
 
8.
TERMINATION

 
8.1
Termination of pledge

 
Unless terminated by operation of law, the Pledgee’s rights of pledge created
pursuant hereto shall be in full force and effect vis-à-vis the Pledgor until
they shall have terminated, in part or in whole, as described in Sub-clause 8.2
(Termination by notice (opzegging) and waiver (afstand)).
 
8.2
Termination by notice (opzegging) and waiver (afstand)

 
The Pledgee will be entitled to terminate by notice (opzegging), in part or in
whole, the rights of pledge created pursuant hereto in respect of all or part of
the Security Assets and/or all or part of the Secured Obligations.  If and
insofar as the purported effect of any such termination requires a waiver
(afstand van recht) by the Pledgee, the Pledgor hereby in advance agrees to such
waiver.
 
9.
GOVERNING LAW AND JURISDICTION

 
9.1
Governing law

 
This Deed and any non-contractual obligations arising out of or in connection
with it are governed by and shall be interpreted in accordance with Dutch law.
 
9.2
Jurisdiction

 
Any disputes arising from or in connection with this Deed shall be submitted in
first instance to the competent court in Amsterdam, The Netherlands.
 


AMSDAM-1-908397-v4
- 10 -
70-40539524



 
 

--------------------------------------------------------------------------------

 
 
 
 
9.3
Power of attorney

 
If a party to this Deed is represented by an attorney or attorneys in connection
with the execution of this Deed or any agreement or document pursuant hereto and
the relevant power of attorney is expressed to be governed by Dutch law, such
choice of law is hereby accepted by each other party, in accordance with
article 14 Hague Convention on the Law Applicable to Agency of the fourteenth
day of March nineteen hundred and seventy-eight.
 
10.
THE COMPANY

 
The Company hereby:
 
 
(a)
acknowledges the right of pledge created over the Security Assets;

 
 
(b)
confirms that it has been notified of the right of pledge created over the
Related Rights;

 
 
(c)
undertakes to register in its shareholders’ register:

 
 
(i)
the right of pledge over the Shares;

 
 
(ii)
the conditional transfer of Voting Rights to the Pledgee; and

 
 
(iii)
that, upon the occurrence of an Event of Default and notice to the Company, as
set out in more detail in this Deed, the Pledgee shall have the rights
attributed by law to the holders of depository receipts to which Meeting Rights
are allocated,

 
and to provide the Pledgee, as soon as practically possible, with a copy of the
relevant entries in its shareholders’ register;
 
 
(d)
represents and warrants that the representations and warranties of the Pledgor
made pursuant to paragraphs 4.1.1 sub (a) and (b) and 4.1.2 sub (a) are true and
correct;

 
 
(e)
represents and warrants that no depository receipts, to which Meeting Rights are
allocated, have been issued with respect to the Present Shares;

 
 
(f)
represents and warrants that no share certificates (aandeelbewijzen) have been
issued with respect to the Present Shares;

 
 
(g)
represents and warrants that no rights to acquire shares in the capital of the
Company have been issued which are still outstanding;

 
 
(h)
covenants that it shall not issue any shares, or rights to acquire shares, in
the capital of the Company, except to the extent explicitly permitted under the
terms of the other Finance Documents; and

 
 
(i)
covenants that it shall not convert any of the Shares, except to the extent
explicitly permitted under the terms of the other Finance Documents.

 
11.
CIVIL LAW NOTARY

 
Dr T.P. van Duuren is a civil law notary holding office with Clifford Chance
LLP, the Pledgee’s legal adviser. The Pledgor, the Pledgee and the Company
hereby acknowledge that they have been informed of the existence of the
Ordinance Containing Rules of Professional Conduct and Ethics (Verordening
Beroeps- en Gedragsregels) of the Royal Professional Organisation of Civil Law
Notaries (Koninklijke Notariële Beroepsorganisatie) and explicitly agree and
acknowledge (i) that Clifford Chance LLP may advise and act on behalf of the
Pledgee with respect to this Deed, and any agreements or any disputes related to
or resulting from this Deed and (ii) that Dr T.P. van Duuren, holding office
with Clifford Chance LLP, or one of his deputies, executes this Deed.
 


AMSDAM-1-908397-v4
- 11 -
70-40539524



 
 

--------------------------------------------------------------------------------

 
 
THIS DEED, was executed in Amsterdam on the date first above written.
 
The person appearing is known to me, civil law notary.
 
The essential contents of this deed were communicated and explained to the
person appearing.
 

The person appearing then declared to have noted and approved the contents and
did not want a full reading thereof. Thereupon, after limited reading, this deed
was signed by the person appearing and by me, civil law notary.
Signed.


[Seal – dr. T.P. van Duuren, notaris te Amsterdam]


ISSUED AS A TRUE COPY
By Dr Thomas Pieter van Duuren,
Civil law notary (notaris) in Amsterdam,
On 5 July 2013

AMSDAM-1-908397-v4
- 12 -
70-40539524



 
 
 
 




